                Case 19-13744-btb      Doc 52    Entered 07/31/20 15:13:00      Page 1 of 3


1

2

3

4

5         Entered on Docket
         July 31, 2020
     ___________________________________________________________________
6
      ZBS LAW, LLP
7     Shadd A. Wade, Esq. (NV Bar 11310)
      9435 W. Russell Road, Suite 120
8     Las Vegas, NV 89148
      Tel:   702-948-8565
9
      Fax:   702-446-9898
10    Email: nvbankruptcy@zbslaw.com

11    Attorneys for Secured Creditor, Wilmington Savings Fund Society, FSB, as Owner Trustee of
      the Residential Credit Opportunities Trust V-D
12

13                             UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA
14

15
      In re:                                            Case No.: BK-19-13744-btb
16
      SUET F. WONG,                                     Chapter 13
17
                                    Debtor.             ORDER GRANTING RELIEF FROM
18                                                      AUTOMATIC STAY

19                                                      Hearing –
                                                        Date: July 28, 2020
20
                                                        Time: 10:00 AM
21                                                      Place: Foley Federal Building, Third Floor
                                                               300 Las Vegas Blvd. South
22                                                             Las Vegas NV
23

24

25             Wilmington Savings Fund Society, FSB, as Owner Trustee of the Residential Credit

26    Opportunities Trust V-D ("Secured Creditor") Motion for Relief From Automatic Stay, filed June
27    16, 2020, came on for hearing on July 28, 2020, before the Honorable Bruce T. Beesley,
28
             Case 19-13744-btb        Doc 52    Entered 07/31/20 15:13:00        Page 2 of 3


1    appearances as noted.

2           Good cause appearing, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
3    the automatic stay is vacated and extinguished as to the property located at 5402 Night Swim
4
     Lane, Las Vegas, Nevada 89113, in favor of Secured Creditor, its successors, transferees and
5
     assigns. Secured Creditor may enforce its remedies to foreclose upon and obtain possession of the
6
     Property in accordance with applicable non-bankruptcy law.
7
            IT IS FURTHER ORDERED that the Order be binding and effective despite any
8
     conversion of this bankruptcy case to a case under any other chapter of Title 11 of the United
9

10
     States Code.

11          IT IS FURTHER ORDERED that the 14-day stay prescribed by Federal Rule of

12   Bankruptcy Procedure 4001(a)(3) be waived.

13          IT IS FURTHER ORDERED that the Trustee set aside and deliver to Secured Creditor all
14   payments received by the Trustee as adequate protection payments or other payments made to
15
     satisfy the Note held by the Secured Creditor.
16

17
     SUBMITTED this 28th day of July, 2020                   ZBS LAW, LLP
18
                                                             /s/ Shadd A. Wade
19                                                           Shadd A. Wade, Esq.
                                                             Attorney for Secured Creditor
20

21

22

23

24

25

26

27

28
              Case 19-13744-btb        Doc 52     Entered 07/31/20 15:13:00         Page 3 of 3


1
                                     CERTIFICATION OF COUNSEL
2
             In accordance with LR 9021, counsel submitting this document certifies that the Order
3

4
     accurately reflects the court’s ruling and that (check one):

5
             ___ The court has waived the requirement set forth in LR 9021(b)(1)
6
             _X__ No party appeared at the hearing or filed an objection to the motion.
7

8           ___ I have delivered a copy of this proposed order to all counsel who appeared at the
     hearing, and any unrepresented parties who appeared at the hearing, and each has approved or
9    disapproved the order, or failed to respond, as indicated below:

10
     Party                    Approve                  Disapprove                No Response
11

12

13

14
            ___ I certify that this is a case under Chapter 7 or 13, that I have served a copy of this
15   order with the motion pursuant to LR 9014(g), and that no party has objected to the form and
16   content of the order.

17

18

19                                                    ###

20

21

22

23

24

25

26

27

28
